TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00735-CV



                           D & S Residential Services, LP, Appellant

                                                 v.

                                    Melissa Hughes, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
         NO. D-1-GN-13-000909, HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has failed to prosecute this appeal.       Appellant’s brief was due on

January 2, 2014. On January 10, 2014, this Court’s clerk sent appellant a notice advising that its

brief was overdue and cautioned that the appeal could be dismissed for want of prosecution unless

appellant filed a response reasonably explaining its failure to file a brief. The response was due by

January 21, 2014. Appellant has neither responded to the notice nor filed a brief. Accordingly, we

dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3 (b), (c).



                                              _____________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: February 13, 2014